               Case 2:19-cr-00010-RSM Document 64 Filed 08/22/19 Page 1 of 3




1                                                                     Chief Judge Ricardo S. Martinez
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
8
                                        AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                                  NO. CR19-0010RSM
11
                                Plaintiff,
                                                                  GOVERNMENT’S MOTION TO SEAL
12
                                                                  OPPOSITION   TO    DEFENDANTS’
13                                                                MOTION TO DISMISS COUNT TEN
                           v.
14
       HUAWEI DEVICE CO., LTD., and                               NOTED: August 30, 2019
15     HUAWEI DEVICE USA, INC.,
16
                             Defendants.
17
18
             The United States of America, by and through Tessa M. Gorman, First Assistant
19
     United States Attorney for the Western District of Washington (Acting Under Authority
20
     Conferred by 28 U.S.C. § 515), and Todd Greenberg, Thomas Woods, and Siddharth
21
     Velamoor, Assistant United States Attorneys for said District, hereby files this Motion to
22
     Seal its Opposition to Defendants’ Motion to Dismiss Count Ten for Failure to State an
23
     Offense and Lack of Specificity (the “Response”). Portions of the Response, as well as
24
     the two exhibits attached to the Response, refer to material that is already under seal or is
25
     otherwise subject to the Protective Order in this case (Dkt. 48).
26
27
28
                                                                                   UNITED STATES ATTORNEY
      MOTION TO SEAL                                                              700 STEWART STREET, SUITE 5220
      U.S. v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 1                     SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
              Case 2:19-cr-00010-RSM Document 64 Filed 08/22/19 Page 2 of 3




1           The United States will contemporaneously file an unsealed version of its Response
2 with the sensitive material redacted.
3           DATED this 22nd day of August, 2019.
4
                                                                 Respectfully submitted,
5
6                                                                TESSA M. GORMAN
                                                                 First Assistant United States Attorney
7
                                                                 (Acting Under Authority Conferred by
8                                                                28 U.S.C. § 515)
9
                                                                 /s/ Siddharth Velamoor
10                                                               TODD GREENBERG
                                                                 THOMAS WOODS
11
                                                                 SIDDHARTH VELAMOOR
12                                                               Assistant United States Attorneys
                                                                 700 Stewart Street, Suite 5220
13
                                                                 Seattle, WA 98101-1271
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                       UNITED STATES ATTORNEY
     MOTION TO SEAL                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 2                          SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
              Case 2:19-cr-00010-RSM Document 64 Filed 08/22/19 Page 3 of 3




1                                      CERTIFICATE OF SERVICE
2        I hereby certify that on August 22, 2019, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system which will send notification of such filing
4 to the attorney(s) of record for the defendant(s).
5
6
7                                                                /s/ Kylie Noble
                                                                 KYLIE NOBLE
8
                                                                 Legal Assistant
9                                                                United States Attorney’s Office
                                                                 700 Stewart Street, Suite 5220
10
                                                                 Seattle, WA 98101-3903
11                                                               Telephone: (206) 553-2520
                                                                 Fax: (206) 553-4440
12
                                                                 E-mail: kylie.noble@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                       UNITED STATES ATTORNEY
     MOTION TO SEAL                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 3                          SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
             Case 2:19-cr-00010-RSM Document 64-1 Filed 08/22/19 Page 1 of 2




 1                                                                   Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                                NO. CR19-0010RSM
11
                               Plaintiff,
                                                                 [PROPOSED]   ORDER    GRANTING
12
                                                                 MOTION TO SEAL GOVERNMENT’S
13                                                               OPPOSITION   TO    DEFENDANTS’
                          v.
                                                                 MOTION TO DISMISS COUNT TEN
14
        HUAWEI DEVICE CO., LTD., and
15      HUAWEI DEVICE USA, INC.,
16
                            Defendants.
17
18          Having reviewed the United States’ Motion to Seal, and due to the sensitive
19 information contained in the United States’ Opposition to Defendants’ Motion to Dismiss
20 Count Ten (the “Response”), the Court hereby ORDERS as follows:
21 //
22 //
23
24
25
26
27
28

                                                                                  UNITED STATES ATTORNEY
     [PROPOSED] ORDER TO SEAL                                                    700 STEWART STREET, SUITE 5220
     U.S. v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 1                     SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
             Case 2:19-cr-00010-RSM Document 64-1 Filed 08/22/19 Page 2 of 2




 1          The Government’s Response, as well as Exhibits A and B attached thereto, shall
 2 be filed under seal, and shall remain sealed absent further order of the Court.
 3
 4
 5          DATED this                day of August, 2019.
 6
 7
 8
 9
                                                                 RICARDO S. MARTINEZ
10
                                                                 Chief United States District Judge
11
     Presented by:
12
13 /s/ Siddharth Velamoor
   TODD GREENBERG
14
   THOMAS WOODS
15 SIDDHARTH VELAMOOR
   Assistant United States Attorneys
16
   700 Stewart Street, Suite 5220
17 Seattle, WA 98101-1271
18
19
20
21
22
23
24
25
26
27
28

                                                                                       UNITED STATES ATTORNEY
     [PROPOSED] ORDER TO SEAL                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 2                          SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
